DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 13-16, drawn to the use of an electrocatalyst material.
Group II, claim(s) 9-12 and 25-28, drawn to the use of an electrocatalyst material.
Group III, claim(s) 17, drawn to an electrocatalyst material.
Group IV, claim(s) 18, drawn to an electrocatalyst material.
Group V, claim(s) 19-21, drawn to a process for preparing an electrocatalyst material.
Group VI, claim(s) 29-31, drawn to a process for preparing an electrocatalyst material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0013]-[0014] discuss the fuel cell and the electrode is a fuel electrode which is the anode; [0020] discusses the catalyst… one or more precious metals selected from platinum, ruthenium… are supported on a support as a catalytic component). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0035], discuss the catalyst is used in the anode of the fuel cell; [0022] . 
I and III lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re (ii) the second particles consist essentially of a second metal or a second metal compound wherein the second metal is selected from the group consisting of Ir and Ru and the second metal compound comprises IrX2 wherein X2 is selected from the group consisting of Ta, Nb, Ru, Ni and Co; and wherein if the first particles consist of Pt then the second particles do not comprise IrTa; and wherein if the first particles consist of Pt without alloying metal X1 and the second particles consist essentially of a second metal which is Ir, each individual support particle or aggregate of the support material of the electrocatalyst material has dispersed thereon only the said first and second particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058). Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, .
I and IV lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US .
I and V lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058). Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re; (ii) the second particles consist essentially of a second metal or a second metal compound wherein the second metal is selected from the group consisting of Ir and Ru and the second metal compound comprises IrX2 wherein X2 is selected from the group consisting of Ta, Nb, Ru, Ni and Co; and wherein if the first particles consist of Pt then the .
I and VI lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, .
II and III lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, .
II and IV lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles,  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sharman (US 2013/0330650). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re (ii) the third particles comprise Au or a third metal alloy;  wherein the third metal alloy is selected from the group consisting of AuX3 and PdX4, wherein X3 is selected from the group consisting of Pt, Pd, Cu, Ir and Sn; and X4 is selected from the group consisting of Hg, Au, Sn, Co, Ni, Ga, In, Zn, W and Pb ([0035], discuss the catalyst is used in the anode of the fuel cell; [0022] discuss the first catalyst material is supported on the second catalytic material, thus the second catalytic material is the support; [0028] discuss the materials; [0036] that there is a third material that is the same as the first, thus gold and platinum).
 lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0013]-[0014] discuss the fuel cell and the electrode is a fuel electrode which is the anode; [0020] discusses the catalyst… one or more precious metals selected from platinum, ruthenium… are supported on a support as a catalytic component). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the .
II and VI lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, (ii) the third particles comprise Au or a third metal alloy;  wherein the third metal alloy is selected from the group consisting of AuX3 and PdX4, wherein X3 is selected from the group consisting of Pt, Pd, Cu, Ir and Sn; and X4 is selected from the group consisting of Hg, Au, Sn, Co, Ni, Ga, In, Zn, W and Pb this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sharman (US 2013/0330650). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein .
III and IV lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, .
III and V lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re (ii) the second particles consist essentially of a second metal or , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058). Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re; (ii) the second particles consist essentially of a second metal or a second metal compound wherein the second metal is selected from the group consisting of Ir and Ru and the second metal compound comprises IrX2 wherein X2 is selected from the group consisting of Ta, Nb, Ru, Ni and Co; and wherein if the first particles consist of Pt then the second particles do not comprise IrTa; and wherein if the first particles consist of Pt without alloying metal X1 and the second particles consist essentially of a second metal which is Ir, each individual support particle or aggregate of the support material of the electrocatalyst material has dispersed thereon only the said first and second particles, ([0013]-[0014] discuss the fuel .
III and VI lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0013]-[0014] discuss the fuel cell and the electrode is a fuel electrode which is the anode; [0020] discusses the catalyst… one or more precious metals selected from platinum, ruthenium… are supported on a support as a catalytic component). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the .
IV and V lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein .
IV and VI lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re, (ii) the third particles comprise Au or a third metal alloy;  wherein the third metal alloy is selected from the group consisting of AuX3 and PdX4, wherein  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sharman (US 2013/0330650). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re (ii) the third particles comprise Au or a third metal alloy;  wherein the third metal alloy is selected from the group consisting of AuX3 and PdX4, wherein X3 is selected from the group consisting of Pt, Pd, Cu, Ir and Sn; and X4 is selected from the group consisting of Hg, Au, Sn, Co, Ni, Ga, In, Zn, W and Pb ([0035], discuss the catalyst is used in the anode of the fuel cell; [0022] discuss the first catalyst material is supported on the second catalytic material, thus the second catalytic material is the support; [0028] discuss the materials; [0036] that there is a third material that is the same as the first, thus gold and platinum).
V and VI lack unity of invention because even though the inventions of these groups require the technical feature of the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tada (US 2004/0214058) or Sharman (US 2013/0330650).  Tada discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0013]-[0014] discuss the fuel cell and the electrode is a fuel electrode which is the anode; [0020] discusses the catalyst… one or more precious metals selected from platinum, ruthenium… are supported on a support as a catalytic component). Sharman discloses the use of an electrocatalyst material in an anode catalyst, wherein the electrocatalyst material comprises a support material, the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregate has dispersed thereon (i) first particles and (ii) second particles, wherein (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0035], discuss the catalyst is used in the anode of the fuel cell; [0022] discuss the first catalyst material is supported on the second catalytic material, thus the second catalytic material is the support; [0028] discuss the materials; also see [0036]).
A telephone call was not made to request an oral election to the above restriction requirement, because of the complexity of the restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.